NO. 07-04-0351-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                  AUGUST 18, 2004

                        ______________________________


                   ALCARIO ANDREW ARELLANO, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 45,922-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Alcario Andrew Arellano, appearing pro se in this appeal, filed a

Withdrawal of Notice of Appeal on July 29, 2004, signed by appellant.
      Accordingly, without passing on the merits, we dismiss this appeal pursuant to TEX .

R. APP. P. 42.2(a).   Having dismissed the appeal at appellant’s personal request, no

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                 Phil Johnson
                                                 Chief Justice



Do not publish.




                                           -2-